Citation Nr: 1034970	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-10 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for anxiety reaction with 
various somatic and gastrointestinal (GI) complaints, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for left ankle arthritic 
changes and residuals of fracture and sprain, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
fractured right fibula, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to August 1953 
and from June 1964 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that confirmed and 
continued the 30 percent evaluation in effect for anxiety 
reaction with various somatic and GI complaints, the 20 percent 
evaluation in effect for left ankle arthritic changes and 
residuals of fracture and sprain, and the 10 percent evaluation 
in effect for residuals of a fractured right fibula.

In August 2010, a Video Conference hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for anxiety 
reaction with various somatic and GI complaints is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on his 
part.





FINDINGS OF FACT

1.  On August 19, 2010, during the course of the Veteran's Board 
hearing, the Veteran withdrew the appeal with respect to the 
issue of entitlement to an increased rating for left ankle 
arthritic changes and residuals of fracture and sprain.

2.  On August 19, 2010, during the course of the Veteran's Board 
hearing, the Veteran withdrew the appeal with respect to the 
issue of entitlement to an increased rating for residuals of a 
fractured right fibula.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the appellant 
with respect to the issue of entitlement to an increased rating 
for left ankle arthritic changes and residuals of fracture and 
sprain have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2009).

2.  The criteria for withdrawal of an appeal by the appellant 
with respect to the issue of entitlement to an increased rating 
for residuals of a fractured right fibula have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any 
or all issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204 (2009).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  In the present case, during 
the course of the Veteran's hearing before the undersigned 
Veterans Law Judge, the Veteran, through his authorized 
representative, withdrew the appeal on the claims for entitlement 
to an increased rating for left ankle arthritic changes and 
residuals of fracture and sprain, and entitlement to an increased 
rating for residuals of a fractured right fibula.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with regard to these issues.  Accordingly, the Board 
does not have jurisdiction to review the appeals and they are 
dismissed.


ORDER

The appeal on the issue of entitlement to an increased rating for 
left ankle arthritic changes and residuals of fracture and sprain 
is dismissed.

The appeal on the issue of entitlement to an increased rating for 
residuals of a fractured right fibula is dismissed.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
for entitlement to an increased rating for anxiety reaction with 
various somatic and GI complaints.

During the August 2010 Board hearing, the Veteran testified that 
he felt like his symptoms are worse than they were a couple of 
years ago.  The Board notes that a June 2007 VA mental health 
outpatient note indicated that the Veteran enjoyed going to Salem 
Avalanche baseball games, among other activities.  During his 
last VA mental disorders examination in June 2008, the Veteran 
reported that he enjoyed activities, including Salem Avalanche 
baseball games.  However, during the August 2010 hearing, he 
reported that he had tried to go to ballgames sometimes, but he 
would not go because he started feeling too nervous.  As the 
Veteran's last VA examination for anxiety reaction with various 
somatic and GI complaints occurred in June 2008, over two years 
ago, and the Veteran's testimony indicates that such disability 
may have worsened since that time, a current VA examination 
should be scheduled to determine the current nature and severity 
of the Veteran's anxiety reaction with various somatic and GI 
complaints.

The Veteran also testified that he receives mental health 
treatment, including prescription medication, at the Salem VA 
Medical Center every three months.  However, the most recent VA 
mental health clinic treatment records in the claims file are 
dated in February 2008.  Thus, ongoing medical records should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain VA mental health treatment records 
dating since February 2008 from the Salem VA 
Medical Center in Salem, Virginia. 

2.  Schedule the Veteran for a VA mental 
health examination to determine the current 
nature and severity of the Veteran's anxiety 
reaction with various somatic and GI 
complaints.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  All 
testing deemed necessary should be conducted 
and the results reported.  Following review 
of the claims file and examination of the 
Veteran, the examiner should provide a Global 
Assessment of Functioning score and address 
the impact of the Veteran's anxiety reaction 
with various somatic and GI complaints on his 
occupational and social functioning. 

3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


